Name: 1999/841/EC: Commission Decision of 24 November 1999 on the implementation of Council Decision 1999/297/EC establishing a Community statistical information infrastructure relating to the industry and markets of the audiovisual and related sectors (notified under document number C(1999) 3872) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  industrial structures and policy;  information and information processing;  economic analysis
 Date Published: 1999-12-18

 Avis juridique important|31999D08411999/841/EC: Commission Decision of 24 November 1999 on the implementation of Council Decision 1999/297/EC establishing a Community statistical information infrastructure relating to the industry and markets of the audiovisual and related sectors (notified under document number C(1999) 3872) (Text with EEA relevance) Official Journal L 326 , 18/12/1999 P. 0065 - 0067COMMISSION DECISIONof 24 November 1999on the implementation of Council Decision 1999/297/EC establishing a Community statistical information infrastructure relating to the industry and markets of the audiovisual and related sectors(notified under document number C(1999) 3872)(Text with EEA relevance)(1999/841/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 1999/297/EC of 26 April 1999 establishing a Community statistical information infrastructure relating to the industry and markets of the audiovisual and related sectors(1) and in particular Article 3 thereof,Whereas:(1) Decision 1999/297/EC determined the individual statistical actions necessary in order to establish a Community statistical information infrastructure relating to the industry and markets of the audiovisual and related sectors;(2) It is necessary to adopt measures for the implementation of individual statistical actions;(3) The measures provided for in this Decision are in accordance with the opinion of the Statistical Programme Committee,HAS ADOPTED THIS DECISION:Article 1The measures to implement individual actions referred to in Article 2 of Decision 1999/297/EC are specified in the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 24 November 1999.For the CommissionPedro SOLBES MIRAMember of the Commission(1) OJ L 117, 5.5.1999, p. 39.ANNEXA. Measures to implement actions to be undertaken by the national authorities>TABLE>B. Measures to implement actions to be undertaken by Eurostat>TABLE>